OPINION ON REMAND FROM THE SUPREME COURT
PER CURIAM.
This appeal is from a judgment of the district court, 581 F.Supp. 1412, awarding attorneys fees and costs to the Delaware Valley Citizens’ Council for Clean Air (DVCCCA) pursuant to the attorneys fees provision of § 304(d) of the Clean Air Act, 42 U.S.C. § 7604(d). This Court affirmed, 762 F.2d 272 (3d Cir.1985), and judgment was entered on May 14, 1985. Following the grant of certiorari, the Supreme Court heard argument on March 3, 1986, and issued an opinion on July 2, 1986. In the accompanying judgment, our judgment was affirmed in part and reversed in part and the case remanded for further proceedings in conformity with the Supreme Court’s opinion. See — U.S.-, 106 S.Ct. 3088, 92 L.Ed.2d 439 (1986).1
However, the Supreme Court reserved for consideration the propriety of the contingency multiplier. The Court heard reargument on October 15, 1986, and issued a further opinion and judgment on June 26, *2391987, — U.S. -, 107 S.Ct. 3078, 97 L.Ed.2d 585 (1987), whereby the judgment affirming the enhancement of fee award for contingency of success was reversed, and that aspect of the case remanded to us for further proceedings in conformity with the opinion of the Supreme Court.
In consideration of the foregoing we will enter an order that the judgment of the district court for attorneys fees and costs in favor of DVCCCA be vacated and the case be remanded for further proceedings consistent with the opinions and the judgments of the Supreme Court and with the opinion and judgment of this Court insofar as it was left undisturbed by the opinions and judgments of the Supreme Court.

. The reversal pertained only to the quality multiplier. The Supreme Court thus left intact significant portions of the fee award, see 581 F.Supp. 1412 (E.D.Pa.1984), 762 F.2d 272 (3d Cir.1985).